Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 0-13181 CAPITAL BEVERAGE CORPORATION (Exact name of registrant as specified in its charter) Delaware 13-3878747 (State or other jurisdiction of (I.R.S. Employer) incorporation or organization) Identification No.) 120 Rio Vista Drive, Norwood, New Jersey (Address of principal executive offices) (Zip Code) (201) 679-6752 (Registrants telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes x No ¨ The number of shares of common stock, $.001 par value, outstanding as of June 10, 2008 was 3,792,045. CAPITAL BEVERAGE CORPORATION QUARTERLY REPORT ON FORM 10-Q TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Balance Sheets 3 Statements of Operations 4 Statements of Cash Flows 5 Notes to Financial Statements 6 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risks 10 Item 4. Controls and Procedures 10 PART II - OTHER INFORMATION 11 Item 1. Legal Proceedings 11 Item 1A. Risk Factors 11 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3 Defaults Upon Senior Securities 11 Item 4 Submission of Matters to Vote of Securities Holders 11 Item 5 Other Infor mation 11 Item 6 Exhibits 11 Signatures 1 2 2 PART I-FINANCIAL INFORMATION Item 1. Financial Statements CAPITAL BEVERAGE CORPORATION BALANCE SHEETS ASSETS March 31, December 31, 2008 2007 (Unaudited) CURRENT ASSETS: Cash $ 2,232 $ 188 Restricted cash 569,983 742,977 Other Receivable-Current Portion - 5,000 TOTAL CURRENT ASSETS 572,215 748,165 OTHER ASSETS 1,929 1,929 $ 574,144 $ 750,094 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES: Accounts payable $ 1,134,533 $ 1,171,190 Officer loans 4,000 - Accrued expenses and taxes - 42,544 TOTAL CURRENT LIABILITIES 1,138,533 1,213,734 STOCKHOLDERS' EQUITY (DEFICIT): Preferred stock, no shares issued and outstanding - - Common stock, $.001 par value; authorized 20,000,000 shares; issued and outstanding 3,792,045 shares 3,793 3,793 Additional paid-in capital 5,986,249 5,986,249 Accumulated deficit (6,554,431 ) (6,453,682 ) TOTAL STOCKHOLDERS' EQUITY (DEFICIT) (564,389 ) (463,640 ) $ 574,144 $ 750,094 See notes to consolidated financial statements. 3 CAPITAL BEVERAGE CORPORATION STATEMENTS OF OPERATIONS Three Months Ended March 31, 2008 2007 (Unaudited) (Unaudited) REVENUES $ - $ - COSTS AND EXPENSES: General and administrative 100,750 113,689 100,750 113,689 LOSS FROM CONTINUING OPERATIONS (100,750 ) (113,689 ) NET LOSS $ (100,750 ) $ (113,689 ) NET LOSS PER SHARE: Basic and diluted $ (0.03 ) $ (0.03 ) WEIGHTED AVERAGE NUMBER OF SHARES: Basic and Diluted 3,792,045 3,792,045 See notes to consolidated financial statements. 4 CAPITAL BEVERAGE CORPORATION STATEMENTS OF CASH FLOWS Three Months Ended March 31, 2008 2007 (Unaudited) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (100,750 ) $ (113,689 ) Changes in assets and liabilities: Other assets - 2,351 Accounts payable (36,657 ) 78,989 Accrued expenses and taxes (42,543 ) (28,094 ) Other Receivable-Current Portion 5,000 - Total adjustments (74,200 ) 53,246 NET CASH USED IN OPERATING ACTIVITIES (174,950 ) (60,443 ) CASH FLOWS FROM FINANCING ACTIVITIES: Officer loans 4,000 NET CASH PROVIDED BY FINANCING ACTIVITIES 4,000 - DECREASE IN CASH (170,950 ) (60,443 ) CASH - BEGINNING OF PERIOD 743,165 803,955 CASH - END OF PERIOD $ 572,215 $ 743,512 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for interest $ - $ - Cash paid for taxes $ - $ - See notes to consolidated financial statements. 5 CAPITAL BEVERAGE CORPORATION NOTES TO FINANCIAL STATEMENTS THREE MONTHS ENDED MARCH 31, 2 1. BASIS OF PRESENTATION AND DESCRIPTION OF BUSINESS The accompanying unaudited financial statements of Capital Beverage Corporation (the "Company") have been prepared in accordance with generally accepted accounting principles for interim financial information. Accordingly, they do not include all the information and notes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments necessary to present fairly the information set forth therein have been included. Operating results for the three months ended March 31, 2008 are not necessarily indicative of the results that may be experienced for the fiscal year ending December 31, 2008. The accompanying financial statements should be read in conjunction with the Company's Form 10-K/A for the fiscal year ended December 31, 2007, which was filed on May 9, 2008. Capital Beverage Corporation (the Company or Capital) was formed in December 1995 to operate as a wholesale distributor of beer and other beverages in New York City. On December 16, 2005, the Company sold substantially all of its assets to Oak Beverages, Inc. In December 1998, CAP Communications, Ltd. (Cap Com), a wholly-owned subsidiary, was organized to market domestic and long distance prepaid telephone calling cards to distributors and to the general public. In December 2006, the Company dissolved Cap Com. The Company will continue to use the proceeds from the sale of the Assets for working capital purposes, including the payment of indebtedness, trade payables and other outstanding obligations. Following the full payment of its creditors, the Company may elect to acquire another entity, issue dividend(s) to its stockholders or invest the net proceeds at the discretion of the Board of Directors and management of the Company. Management currently anticipates that additional transactions may take the form of a dissolution of the corporation, the liquidation of its remaining assets, and the ultimate distribution to stockholders of any assets remaining after satisfaction of its liabilities, including personnel termination and related costs, sale transaction expenses and final liquidation costs. In the event of such dissolution, the residual proceeds of the sale of the Assets would become part of a pool of assets governed by the plan of dissolution. Alternatively, management may elect to invest the net proceeds from the sale of the Assets in assets or operations acquired by the Company. In such an event, no assets will be distributed to the stockholders. 2. GOING CONCERN The accompanying financial statements have been prepared on a going-concern basis, which presumes that the Company will be able to continue to meet its obligations and realize its assets in the normal course of business. 6 The Company has not generated revenue since the sale of assets in December 2005. As a result, current operations are not an adequate source of cash to fund future operations. The report of the independent registered public accounting firm for the year ended December 31, 2007 contains an explanatory paragraph regarding the Companys ability to continue as a going concern. The Companys ability to continue as a going concern is dependent on its ability to obtain necessary financing to meet obligations and repay its liabilities when they become due or be acquired by an operating company. The Company plans to continue to provide for capital requirements from the cash from the sale of its assets. There are no assurances that the Company will have sufficient funds to pay its obligations as they become due or be acquired by an operating company. 3. SIGNIFICANT ACCOUNTING POLICIES Cash and Cash Equivalents - Cash and cash equivalents include cash on hand and cash in banks in demand and time deposit accounts with maturities of 90 days or less. Restricted Cash  As per the terms of the asset sale the final portion of cash held in escrow was to be released on June 16, 2007.
